COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '

                                              '              No. 08-16-00299-CV
 IN RE:
                                              '         AN ORIGINAL PROCEEDING
 C & C ROAD CONSTRUCTION, INC.,
                                              '                IN MANDAMUS
                              Relator.
                                              '

                                              '

                                         JUDGMENT

       The court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Angie Juarez Barill, Judge of the 346th District Court of El Paso County,

Texas, and concludes that Relator’s petition for writ of mandamus should be denied. We

therefore deny the petition for writ of mandamus and lift the stay previously imposed, in

accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 6TH DAY OF JANUARY, 2017.


                                     YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.